Exhibit 12 AMR CORPORATION Computation of Ratio of Earnings to Fixed Charges (in millions) 2007 2006 2005 2004 2003 Earnings: Income (loss) before income taxes and cumulative effect of accounting change $ 504 $ 231 $ (857 ) $ (751 ) $ (1,307 ) Add:Total fixed charges (per below) 1,828 1,945 1,846 1,755 1,643 Less:Interest capitalized 20 29 65 80 71 Total earnings (loss) $ 2,312 $ 2,147 $ 924 $ 924 $ 265 Fixed charges: Interest $ 857 $ 969 $ 897 $ 822 $ 665 Portion of rental expense representative of the interest factor 898 898 876 869 930 Amortization of debt expense 73 78 73 64 48 Total fixed charges $ 1,828 $ 1,945 $ 1,846 $ 1,755 $ 1,643 Ratio of earnings to fixed charges 1.26 1.10 - - - Coverage deficiency $ - $ - $ 922 $ 831 $ 1,378
